           Case 1:18-cv-08653-VEC-SDA Document 204 Filed 02/17/21 Page 1 of 8



1                                IN THE UNITED STATES DISTRICT COURT
2

3                          FOR THE SOUTHERN DISTRICT OF NEW YORK

4    D. GEORGE SWEIGERT                                 Case No.: 1:18-cv-08653-VEC-SDA
5                   Plaintiff,
6
     vs.                                                DEFENDANT’S RESPONSE TO
                                                        INTEROGATORIES
7
     JASON GOODMAN,
8
                    Defendant
9

10
                        DEFENDANT’S RESPONSE TO INTEROGATORIES
11

12          I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
13
     Further, I hereby attest that the attached exhibits are accurate and true copies of source
14
     documents as described.
15

16

17

18

19

20
     Respectfully submitted
21

22
     February 7, 2021

23                                    ____________________________________________________

24                                                                   Jason Goodman, Defendant, Pro Se
25
                                                                                 252 7th Avenue Apt 6s
26                                                                               New York, NY 10001
                                                                                        (323) 744-7594
27                                                                       truth@crowdsourcethetruth.org
28
     DEFENDANT’S RESPONSE TO INTEROGATORIES - 1
         Case 1:18-cv-08653-VEC-SDA Document 204 Filed 02/17/21 Page 2 of 8



1       Request
2
        1. a)      Identify the names and addresses of witnesses with knowledge regarding the
3
           statements that Defendant purportedly made about Plaintiff, as alleged in the Second
4
           Amended Complaint (SAC, ECF No. 88, ¶¶ 68-87) and Supplemental Complaint (Supp.
5

6          Compl., ECF No. 150, ¶¶ 39-45), and describe the nature of their knowledge.

7       Response
8
        1) a)      David Hawkins White Rock BC, Canada was party to the conversation with
9
           Defendant that is the focus of the allegations in the Second Amended Complaint (SAC,
10
           ECF No. 88, ¶¶ 68-87). Hawkins is aware of this legal action and has direct knowledge
11

12         of his own statements. With regard to the statements alleged in the Supp. Compl., ECF

13         No. 150, ¶¶ 39-45 it is a difficult question for Defendant to answer properly. Most of the
14
           twenty-two recipients of the email are unknown to the Defendant because it was sent in
15
           response to an email initiated by the Plaintiff including false and inflammatory
16
           allegations against the Defendant published to that group. Plaintiff selected the recipients
17

18         and in cases where email addresses do not reflect the recipients actual name, the identity

19         of the recipient is unknown to Defendant. One of the recipients is Dr. Anthony Fauci,
20
           who is known to the Defendant, but his address and the nature of his knowledge about the
21
           alleged statements is unknown to Defendant. FBI special agent Britney Custer is also
22
           known to Defendant. This is the agent Defendant spoke with for over 2 hours about
23

24         Plaintiff and Plaintiff’s associates stalking and harassing of Defendant. Special Agent

25         Custer’s address and the nature of her knowledge of the allegations and this legal action
26
           are unknown to Defendant. Collin Sullivan, is the chief legal counsel for Patreon located
27
           at 600 Townsend St #500, San Francisco CA. He has received numerous emails from the
28
     DEFENDANT’S RESPONSE TO INTEROGATORIES - 2
         Case 1:18-cv-08653-VEC-SDA Document 204 Filed 02/17/21 Page 3 of 8



1          Plaintiff and is aware of this ongoing legal action. Sullivan’s specific knowledge of these
2
           allegations is unknown to Defendant. Defendant is aware of Corean Elizabeth Stoughton
3
           but has never met her and cannot confirm her identity, location or scope of her
4
           knowledge of this action. Stoughton is aware of this legal action and has first-hand
5

6          knowledge of her own actions related to allegations pertaining to her. George Webb

7          Sweigert is Plaintiff’s brother and former associate of the Defendant. Defendant does not
8
           know Webb’s address or location. Webb is aware of this legal action and has first-hand
9
           knowledge of his own actions regarding allegations pertaining to him.
10
        Request
11

12      1) b.      Identify the names and addresses of witnesses with knowledge regarding

13         Defendant’s use of Plaintiff’s name and picture for purposes of advertising or trade, as
14
           alleged in the Second Amended Complaint (SAC ¶¶ 88-110) and Supplemental
15
           Complaint (¶¶ 47-50) and describe the nature of their knowledge.
16
        Response
17

18         1) b. The allegations in the Second Amended Complaint (SAC ¶¶ 88-110) and

19              Supplemental Complaint (¶¶ 47-50), refer to Hawkins again and he has first-hand
20
                knowledge of his own actions with regard to the allegations. The allegations also
21
                name Larry Nichols. Nichols died September 27, 2020
22
                https://www.rollerfuneralhomes.com/memorialpage.asp?id=56702&locid=14.
23

24              Defendant is not aware of any other witnesses with knowledge pertaining to these

25              allegations.
26
           Request
27

28
     DEFENDANT’S RESPONSE TO INTEROGATORIES - 3
         Case 1:18-cv-08653-VEC-SDA Document 204 Filed 02/17/21 Page 4 of 8



1          1) c. For the period from June 14, 2015 to the present, identify each Uniform Resource
2
                Locator (URL) Internet address used by Defendant to post Plaintiff’s name and/or
3
                picture.
4
        Response
5

6       1) c.      Defendant objects to this request as being overbroad, excessively burdensome and

7          redundant. Defendant had never heard of Plaintiff prior to 2017 and is unaware of
8
           documents pertaining to Plaintiff prior to 2017. The Plaintiff has gone to great lengths to
9
           identify URLs sufficient to argue his case. Defendant will produce material that may
10
           have become unavailable due to account closures over time or other factors outside
11

12         Defendant’s control as needed and upon specific request.

13      Request
14
        1) d.      For the period from June 14, 2015 to the present, identify each social media
15
           account, including platform and username, used by Defendant to post Plaintiff’s name
16
           and/or picture.
17

18      Response

19         1) d. Defendant objects to this request as being overbroad, excessively burdensome and
20
                redundant. Defendant had never heard of Plaintiff prior to 2017 and is unaware of
21
                documents pertaining to Plaintiff prior to 2017. The Plaintiff has gone to great
22
                lengths to identify each social media account, including platform and username, used
23

24              by Defendant even naming accounts that are no longer accessible to Defendant.

25              Furthermore, Defendant was unaware of Plaintiff prior to 2017. Social media
26
                accounts in use in 2015 and 2016 have no relevance with respect to Plaintiff’s claims.
27
           Request
28
     DEFENDANT’S RESPONSE TO INTEROGATORIES - 4
         Case 1:18-cv-08653-VEC-SDA Document 204 Filed 02/17/21 Page 5 of 8



1          1) e. For the period from June 14, 2015 to the present, identify each email account used
2
              by Defendant to communicate information to others regarding Plaintiff
3
           Response
4
           1) e. Defendant’s primary email address for matters pertaining to Crowdsource the
5

6             Truth is truth@crowdsourcethetruth.org. Defendant can also receive email on

7             truth@crowdsourcethetruth.com and responds to that address as well but does not
8
              typically initiate communications from that address. Defendant also uses the email
9
              address jason@21stcentury3d.com and due to the functioning of some software
10
              programs, occasionally Defendant will inadvertently communicate Crowdsource the
11

12            Truth related business via that address. For a brief period of time, Defendant also had

13            an encrypted email address jasongoodman72@protonmail.com. This email address
14
              was created at the urging of Plaintiff’s brother Webb and Webb’s associated Oakey
15
              Marshall Richards. Richards repeatedly comes up in Plaintiff’s pleadings regarding
16
              the incident in the Port of Charleston. At some time in 2017 or 2018 to the best of
17

18            Defendant’s recollection, Defendant terminated the use of

19            jasongoodman72@protonmail.com. Proton mail offers encrypted email that purports
20
              to offer the user an extreme level of privacy and security. The tradeoff however is
21
              less convenience for the user. At some point after halting communications with
22
              Richards and Webb, Defendant forgot the password and could no longer access to
23

24            jasongoodman72@protonmail.com. When a user forgets their Proton Mail password,

25            they can no longer access the account unless they initiate a password reset process
26
              which deletes all existing messages in the account. Defendant cannot recall if any
27
              communications related to Plaintiff took place over Protonmail, but all proton mail
28
     DEFENDANT’S RESPONSE TO INTEROGATORIES - 5
          Case 1:18-cv-08653-VEC-SDA Document 204 Filed 02/17/21 Page 6 of 8



1              communications are no longer accessible to Defendant. To the best of Defendant’s
2
               recollection, these are the only email addresses used to conduct Crowdsource the
3
               Truth business which would include any communications related to Plaintiff.
4
           Request
5

6          1) f. Provide the location and a general description of documents or electronically stored

7              information—including writings, drawings, graphs, charts, photographs, sound
8
               recordings, images and other data or data compilations—in the possession, custody or
9
               control of Defendant regarding Plaintiff.
10
           Response
11

12         1) f. In addition to the locations and websites identified by Plaintiff in his various

13             pleadings, documents and electronically stored information—including writings,
14
               drawings, graphs, charts, photographs, sound recordings, images and other data or
15
               data compilations—in the possession, custody or control of Defendant regarding
16
               Plaintiff are stored on the personal Macbook Pro laptop computer owned by
17

18             Defendant and one backup hard drive owned by Defendant.

19         Request
20
        2. No later than January 15, 2021, Defendant shall produce to Plaintiff the following
21
           documents for the period from June 14, 2015 to the present:
22
               a. All documents and communications between Defendant and Patreon.com (or its
23

24                 representatives) regarding Plaintiff.

25             b. All documents and communications between Defendant and any law enforcement
26
                   agency regarding Plaintiff.
27
               c. All emails sent or received by Defendant regarding Plaintiff.
28
     DEFENDANT’S RESPONSE TO INTEROGATORIES - 6
             Case 1:18-cv-08653-VEC-SDA Document 204 Filed 02/17/21 Page 7 of 8



1                d. All documents regarding any social media posts by Defendant that refer to
2
                    Plaintiff and/or display his picture.
3
                 e. All documents regarding Plaintiff’s purported participation in what Plaintiff refers
4
                    to as the “Port of Charleston, S.C. dirty bomb hoax of June 14, 2017.”
5

6             Response

7       2.
8
                 a. Defendant objects to this request as being overbroad, excessively burdensome and
9
                    seeking documents of a privileged nature that will be used in preparation of
10
                    Defendant’s legal defense in this matter. Defendant had never heard of Plaintiff
11

12                  prior to 2017 and is unaware of documents pertaining to Plaintiff prior to 2017.

13               b. To the best of Defendant’s recollection, no documents exist that are responsive to
14
                    this request all contact between Defendant and law enforcement has been via
15
                    telephone or in person.
16
                 c. Defendant objects to this request as being overbroad, excessively burdensome and
17

18                  including documents of a privileged nature that will be used in preparation of

19                  Defendant’s legal defense in this matter. Defendant had never heard of Plaintiff
20
                    prior to 2017 and is unaware of documents pertaining to Plaintiff prior to 2017.
21
                 d. Defendant objects to this request as being overbroad, excessively burdensome and
22
                    redundant. Defendant had never heard of Plaintiff prior to 2017 and is unaware of
23

24                  documents pertaining to Plaintiff prior to 2017. Plaintiff has gone to great lengths

25                  identifying documents that refer to Plaintiff and/or display his picture. To the best
26
                    of Defendant’s knowledge none exist in addition to those already identified.
27

28
     DEFENDANT’S RESPONSE TO INTEROGATORIES - 7
          Case 1:18-cv-08653-VEC-SDA Document 204 Filed 02/17/21 Page 8 of 8



1               e. Defendant has already included as evidence the book written by Plaintiff
2
                   containing his own fictional account of events pertaining to the Port of Charleston
3
                   event. (https://www.amazon.com/Report-Charleston-Dirty-Social-
4
                   Liability/dp/1717056792/ref=sr_1_1?dchild=1&keywords=dave+sweigert&qid=1
5

6                  612627862&sr=8-1) Numerous additional documents exist or have existed but

7                  are not currently in Defendant’s possession including a large number of videos
8
                   and social media posts created by the Plaintiff that have since been deleted or
9
                   otherwise rendered inaccessible to Defendant by deliberate actions of the Plaintiff
10
                   or indirectly through the actions of third parties.
11

12

13

14
            I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
15
     Signed this 7th day of February 2021
16
     Respectfully submitted,
17

18                                   ____________________________________________________
                                                             Jason Goodman, Defendant, Pro Se
19                                                                       252 7th Avenue Apt 6s
                                                                         New York, NY 10001
20
                                                                                (323) 744-7594
21                                                               truth@crowdsourcethetruth.org

22

23

24

25

26

27

28
     DEFENDANT’S RESPONSE TO INTEROGATORIES - 8
